Citation Nr: 0007437	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-13 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
August 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA), Pittsburgh, 
Pennsylvania, Regional Office (RO) which denied the veteran 
entitlement to service connection for diabetes mellitus.


FINDING OF FACT

Diabetes mellitus was not manifested in service or within the 
first post service year and is not shown to be etiologically 
related to active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
veteran's wartime service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.

Initially, we note that we have found that the veteran's 
claim for entitlement to service connection for diabetes 
mellitus is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, we find that he has presented a claim, 
which is not inherently implausible.  The Board is also 
satisfied that all relevant records to the extent possible 
have been associated with the claims file.  In this regard, 
the Board notes that service medical records have been 
obtained; post service private and VA medical records have 
been associated with the claims file, as well as a statement 
from the veteran's private physician.  The veteran and his 
representative have been notified on several occasions of 
additional evidence necessary to complete the veteran's claim 
and have been provided ample opportunity to submit such 
evidence.  No further assistance to the veteran is required 
in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

In order for service connection to be granted it must be 
shown that there is a disability present which is the result 
of disease or injury which was incurred or aggravated in 
service or in the case of certain diseases, to include 
diabetes mellitus, manifested to a compensable degree within 
one year from service separation.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107; 38 C.F.R. §§ 3.307, 3.309.  A showing of 
incurrence may be established by affirmatively showing 
inception in service, and each disability must be considered 
on the basis of the places, types and circumstances of 
service as shown by the service record and other evidence.  
Service connection may be established for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that it was incurred 
in service.  38 C.F.R. §3.303.

The veteran contends that he manifested diabetes mellitus to 
a compensable degree in 1968, within the initial post service 
year, and thus is entitled to a grant of service connection 
for this disability on a presumptive basis.

The veteran's service medical records are negative for any 
findings indicative of diabetes mellitus and the veteran does 
not contend otherwise.  Laboratory findings on the veteran's 
August 1967 medical examination for service separation, to 
include urinalysis for sugar, were negative.

In August 1996, the veteran submitted a claim, in pertinent 
part, for diabetes.  He asserted that this disorder was 
treated in 1968, within one year of his service discharge, by 
a private physician, Dr. Merkow, and, in 1969, by a Dr. 
Stevens. 

In a statement dated in September 1996, Stephen A. Stevens, 
M.D., reported that he had first diagnosed the veteran as 
suffering from diabetes mellitus in 1968.  The veteran was 
reported by Dr. Stevens to have been started on oral agents 
and then to have become insulin-dependent in 1969.  

On a VA examination in October 1996, the veteran reported a 
history of diabetes mellitus, type II, since 1968.  It was 
also noted that the veteran had a history of hypertension, 
blindness in his left eye, and chronic renal insufficiency, 
and was status post renal transplant in July 1989.  His 
transplant reportedly failed in 1994 and he was noted to be 
currently on dialysis awaiting another kidney transplant.  
The veteran stated that he had hypoglycemic reaction maybe 
once a month for which he becomes symptomatic and that his 
blood sugar goes down to 48 milligrams.  He was noted to be 
on a restricted diet of 1,200 ADA.  The veteran denied any 
weight loss or anal pruritus.  Skin pigmentation on his legs, 
which his examiner observed was likely secondary to diabetes, 
as well as vascular deficiency, was noted.  It was further 
noted that the veteran was currently on NPH insulin, 26 units 
in the morning and 16 in the evening, and also takes regular 
insulin based on his blood sugar level.  History of diabetes 
mellitus since 1968, being on insulin since 1972, with 
ophthalmic complications as well as renal complications and 
neuropathy was the diagnosis.

VA clinical records compiled between August 1983 and 
September 1996 show evaluation and treatment provided to the 
veteran during this period for various disabilities including 
diabetes mellitus.  These records indicate that the onset of 
the veteran's diabetes mellitus as reported by the veteran 
occurred more than several years after his service 
separation.  Treatment records of 1984 noted onset of 
diabetes mellitus as 12 to 13 years earlier.  When the 
veteran was hospitalized at a VA medical center in June 1985 
he reported that he has been a diabetic for 15 years and on 
insulin for the last 13.  When hospitalized in June 1987 the 
veteran noted having been a diabetic for 18 years.  On VA 
hospitalization in July 1988, he was noted to have had 
diabetes mellitus approximately seven years.  In 1988 
diabetes mellitus was reported on VA hospitalization to have 
been diagnosed approximately 16 years earlier.

When seen in the VA renal clinic in July 1995, the veteran 
was recorded to have had IDDM for approximately 24 years.  In 
August 1995, it was noted by the veteran's treating physician 
that the veteran has had diabetes mellitus for approximately 
25 years.

Private treatment records received from the University of 
Pittsburgh Medical Center include a progress note dated in 
March 1995 which records the veteran's history of insulin-
dependent diabetes mellitus with "age of onset = 22 years."

Analysis.

The Board has made a careful longitudinal review of the 
record and observes that diabetes mellitus was not noted in 
service.  The veteran does not contend otherwise but argues 
that his private physicians diagnosed diabetes mellitus 
shortly after service and, thus, he warrants service 
connection for this disorder on a presumptive basis.  The 
only evidence submitted by the veteran in support of this 
assertion is a statement, dated in September 1996, from Dr. 
Stevens purporting to have diagnosed the veteran as suffering 
from diabetes mellitus in 1968.

As the factfinder, the duties of the Board include 
determining the credibility of the evidence.  Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  While the veteran 
currently asserts that diabetes mellitus had its onset within 
the first post service year, the Board finds it more credible 
that the veteran's diabetes mellitus began sometime in 
approximately 1970 or later, but no earlier than 1969.  This 
conclusion is based on the contemporaneous records of 
treatment provided to the veteran since 1983 and before he 
asserted his claim.  These records contain a fairly 
consistent clinical history made in connection with 
treatment, which we find more probative than the statements 
made on VA examination in October 1996 and by Dr. Stevens in 
connection with the veteran's recent claim.  In essence, 
Dr. Stevens' statement made from distant memory is of little 
probative value and cannot serve to overcome the substantive 
evidence of record showing the onset of diabetes mellitus in 
the early 1970's.  Moreover, the statement that diabetes was 
diagnosed "in 1968" does not tend to show that diabetes was 
manifested to a compensably disabling degree prior to the 
expiration of the one-year presumptive period, i.e., prior to 
August 21, 1968.

The probative value of Dr. Stevens' October 1996 statement is 
further diminished by the fact that it is not accompanied by 
contemporaneous clinical records pertaining to his reported 
treatment of the veteran in 1968 and 1969.  This is so 
despite repeated efforts by the RO to have the veteran obtain 
these records as well as the pertinent records of additional 
private treatment allegedly provided to him in the late 
1960's by another private physician.  Given these facts, the 
Board finds that the veteran's credibility as to the initial 
onset of his diabetes mellitus must be discounted.  It would 
not be reasonable for the Board to conclude as maintained by 
the veteran that this disorder was manifested within the 
first post service year absent some contemporaneous 
corroborative evidence. Such evidence is not on file.

Accordingly, we find by a preponderance of the evidence that 
service connection for diabetes mellitus is unwarranted.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced as to warrant its application.


ORDER

Service connection for diabetes mellitus is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

